NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-5017

                         FOUR RIVERS INVESTMENT, INC.,

                                                     Plaintiff-Appellant,

                                          v.

                                  UNITED STATES,

                                                     Defendant-Appellee.


       Robert L. Goldstein, Law Offices of Robert L. Goldstein, of San Francisco,
California, argued for plaintiff-appellant.

       Teresa T. Milton, Trial Attorney, Appellate Section, Tax Division, United States
Department of Justice, of Washington, DC, argued for defendant-appellee. With her on
the brief were John A. Dicicco, Acting Assistant Attorney General, and Andrea R.
Tebbets, Attorney.

Appealed from: United States Court of Federal Claims

Judge Lynn J. Bush
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2008-5017


                        FOUR RIVERS INVESTMENT, INC.,

                                                     Plaintiff-Appellant,

                                         v.

                                 UNITED STATES,

                                                     Defendant-Appellee.




                                  Judgment


ON APPEAL from the       United States Court of Federal Claims

in CASE NO(S).           06-CV-598

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (MICHEL, Chief Judge, LOURIE, and RADER, Circuit Judges).

                         AFFIRMED. See Fed.Cir.R.36.


                                         ENTERED BY ORDER OF THE COURT




DATED August 4, 2009                      /s/ Jan Horbaly
                                         Jan Horbaly, Clerk